Title: From John Adams to Robert R. Livingston, 16 June 1783
From: Adams, John
To: Livingston, Robert R.


          Sir,
            Paris June 16th. 1783.
          Yesterday afternoon, the duplicate of your Letter of the 14th. of April No. 16. was brought in to me, with the Post-Mark “Brest” upon it. As soon as I had read it, I went out to Passy, in hopes that other Dispatches had arrived there, but I found none. While I was there, a Packet of News-Papers, addressed to us all, was brought in with the Post Mark of Brest on it. I still hope & believe that other Dispatches, by the same Conveyance, will appear in a few days, but whether they are still in the Post Office, or whether the Duc de Lauzun intends to bring them in Person, is uncertain.
          I think, Sir, there is no room to doubt the Justice of your Opinion, that the Latitude of the Canaries is meant, and consequently that Hostilities ceased on the whole Coast of the United States on the third of March.
          I am well aware, that a variety of questions may be started upon the Provisional Articles. The great Points of Sovereignty, Limits and Fisheries are sufficiently clear— But there are too many other things in much Obscurity. No one of us alone would ever have put his Hand to such a writing. Yet there is no one to blame.— It must be confessed it was done in haste, but that haste was inevitable.— The Peace depended absolutely upon the critical Moment, when that Treaty was signed. The Meeting of Parliament was so near, and the State of the Ministry so critical, that if that Opportunity had been lost, there would have been at least another Campaign. There were never less than three of us, and there were finally no less than three to be consulted on the other side. These Inaccuracies are much to be lamented, but they were quite unavoidable. We shall endeavor to explain them in the definitive Treaty, but I fear without Success.
          I hope, Sir, you will excuse me, if I think your Expressions fall short of the real Merit of the Dutch. If they had accepted the Russian Mediation for a seperate Peace, we should have seen a very formidable difference. The vast weight of the Dutch in the East Indies, being added to that of France, has influenced the Minds of the Natives in such a manner, as to turn the Scale against England. The Cape of Good Hope was of vast Importance, was indespensible to France: and we are not yet informed, what proportion of the Expence of French Operations in the East is to be born by the Dutch East India Company, at whose Solicitations, by their Agents sent early to Versailles, they were undertaken. From twelve to fifteen British Ships of the Line, in the best Condition, with the best Officers and Men, have been kept almost constantly in the North Seas to watch the Dutch, a momentous Diversion, which made the Ballance more clear in favor of the Allies in the East & West Indies, as well as in the Channel— And it may be added with strict Truth the Battle of Doggers-Banks imprinted more Terror on the Imaginations of the British Navy and Nation, than all the other Sea Engagements of the War. Your Observations of their unfortunate Situation are, however, very just, and their Exertions have not been such as they might and ought to have been: But this was the fault of the Enemies of France in Holland, not of her Friends, and unhappily those Enemies are to be gratified by the Terms of Peace prescribed to that Power, and those Friends mortified— And this Misfortune probably arises from the Instructions in question, by which they made themselves of no Importance, instead of acting the Part of a sovereign, independent & respectable Power. If they had held their own Negociations in their own Hands, they would probably have obtained better Terms. I could mention many Facts and Anecdotes of much Importance; but these have been communicated to me in Confidence; and as this is a Discussion that concerns Us only indirectly, and as our Instructions were parallel to theirs, altho’ the Execution of them was different, and the Event different, I shall wave any further Observations upon the Subject.
          We are happy to learn the Congress have ratified the Treaty imperfect as it is, and that each Side have released their Prisoners. Mr. Hartley communicated to us officially two day ago, that Orders were gone to New-York to evacuate the United States.
          Dr. Franklin has never made any use of the Bills for my Salary, and I have never recieved any part of them. I shall easily settle that matter when I get home, as your Letter encourages me to hope will be very soon. The Connections I have formed in Holland may be of use to the Public wherever I may be, in America or elsewhere, as well as even in that Country itself.— Those Connections will readily become those of any Minister Congress may send there. It cost me all my Happiness, and had very nearly cost me my Life to form them— It has cost me more— It has left me in an ill state of Health, which I shall never fully repair. I shall carry Holland in my Veins to my Grave. It will cost no Man any thing to go there now— His Mind will be at Ease, and he will have Spirits to take the Precautions necessary to preserve his Health. To me it has become physically necessary, as well as a moral and religious Duty, to join my Family. This can be done only by going to them, or bringing them to me, and to bring them to Holland is what I cannot think of, both because that on Account of my own Health as well as theirs, and on other Considerations I should not chuse to live among those putrid Lakes, but because I think I can do my Country more and better Service at home than there. I will not disguise another Motive which would be altogether unsurmountable, if it were alone. I do not think it consistent with the Honor of the United States, any more than with my own, for me to stay in Holland, after the Appointment of any other Minister whatsoever to a Mission upon which I came to Europe, and which has been taken from me, without assigning any Reasons.— Congress are the sovereign Judges for themselves and the Public of the Persons proper for all Services, excepting that every Citizen is a sovereign Judge for himself. I have never adopted the Principle, that it is a Citizen’s Duty to accept of any Trust that is pointed out to him, unless he approves it. On the contrary, I think it a Right and Duty, that no Law of Society can take away, for every Man to judge for himself whether he can serve consistently with his own Honor, and the Honor and Interest of the Public. When the Existence of our Country and her essential Interests were at stake, it was a Duty to run all Risques, to stifle every feeling, to sacrifice every Interest; and this Duty I have discharged with Patience and Perseverance, & with a Success that can be attributed only to Providence. But in time of Peace, the Public in less Danger abroad than at home, knowing I can do more good at home, I should do a very wrong thing to remove my Family to stay in Holland, merely for the sake of holding an honorable Commission, making and recieving Bows and Compliments, & eating splendid Suppers at Court.
          There is one piece of Advice I beg leave to offer to the Minister, who may go to Holland, respecting a future Loan of Money— It is, to enquire whether the House of Hope would undertake a Loan for Us, either in Conjunction with the Houses who have the present one, or with any of them, or alone.— In my private Opinion, which ought to be kept as secret as possible, we might obtain a large Loan in that way, and that we cannot in any other. The People in that Interest have the Money. I am not personally known to that House, nor any one of them to me—but I know they are all powerful in Money Matters, & believe they would engage.
          The happy turn given to the Discontents of the Army, by the General, is consistent with his Character, which as you observe is above all Praise, as every Character is whose Rule and Object is Duty, not Interest nor Glory, which I think has been strictly true of the General from the beginning, & I trust will continue to the End. May he long live, and enjoy his own Reflections, and the Confidence and Affections of a free, a virtuous and a grateful People.
          With great Respect and Esteem, I have / the honor to be, / Sir, / your most obedient & / most humble Servant.
          John Adams.
        